IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


VINCENT C. MCGEE,                           : No. 70 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. DAVID E. GRINE,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.